         Case 3:20-cv-00603-MMD-CLB Document 50 Filed 04/07/21 Page 1 of 2




                                      UNITED STATES DISTRICT COURT
1

2                                         DISTRICT OF NEVADA

3
         NEXRF, CORP.,
4                                                           3:20-cv-00603-MMD-CLB
                         Plaintiff,
5
            v.
6                                                           ORDER
         PLAYTIKA LTD., et. al.,
7
                         Defendants.
8
9            Before the court is Defendants Playtika, Ltd. and Playtika Holding Corp.’s (“Playtika”)

10   motion to stay discovery pending rulings on the motions to dismiss. (ECF No. 29). 1 Plaintiff

11   responded, (ECF No. 48), and Playtika replied. (ECF No. 49). The court has reviewed the

12   relevant pleadings and papers, and, for the reasons set forth below, the court grants the

13   motion.

14           Courts have broad discretionary power to control discovery, including the decision to
15   allow or deny discovery. See e.g., Little v. City of Seattle, 863 F.2d 681, 685 (9th Cir. 1988).
16   Under the Federal Rules of Civil Procedure, the court may stay or limit the scope of discovery
17   upon a showing of good cause by the moving party. Fed. R. Civ. P. 26(c). Meeting the
18   “good cause” requirement is no easy task. The party seeking the stay must make a “strong
19   showing” as to why discovery should be denied; broad statements about inconvenience,
20   cost, or a need for protection are insufficient. Blankenship v. Hearst Corp., 519 F.2d 418,
21   429 (9th Cir. 1975); Ministerio Roca Solida v. U.S. Dep’t of Fish & Wildlife, 288 F.R.D. 500,
22   503 (D. Nev. 2013).
23           To determine if a stay of discovery is appropriate pending the ruling on a motion to
24   dismiss, the court considers the following factors: (1) whether the pending motion is
25

26
     1     Defendant Caesars Interactive Entertainment (“Caesars”) joined this motion. (ECF
27   No. 35).



                                                   -1-
       Case 3:20-cv-00603-MMD-CLB Document 50 Filed 04/07/21 Page 2 of 2




1    potentially dispositive of the case; (2) whether the motion can be decided without additional
2    discovery; and, (3) whether the court is convinced that the plaintiff cannot state a claim for
3    relief. Kor Media Group, LLC v. Green, 294 F.R.D. 579, 581 (D. Nev. 2013); First Am. Title
4    Ins. Co. v. Commerce Assocs., LLC, No. 2:15-cv-832-RFB-VCF, 2015 WL 7188387, at *2
5    (D. Nev. Nov. 13, 2015). In order to determine whether the plaintiff can state a claim, the
6    court must take a “preliminary peek” at the merits of the underlying dispositive motion—in
7    this case motions to dismiss filed by both Playtika and Caesars, (ECF Nos. 26, 28).
8    Tradebay, LLC v. eBay, Inc., 278 F.R.D. 597, 602-03 (D. Nev. 2011). The “preliminary peek”
9    does not prejudge the outcome of the motion; it merely evaluates whether an order staying
10   discovery is warranted. Id. at 603.
11          In conducting its review, the court also considers the goal of Federal Rule of Civil
12   Procedure 1, which provides that the Rules should “be construed, administered, and
13   employed by the court and the parties to secure the just, speedy, and inexpensive
14   determination of every action.” With Rule 1 as its prime directive, the court must decide
15   whether it is more just to speed the parties along in discovery while a dispositive motion is
16   pending or to delay discovery to accomplish the inexpensive determination of the case. See
17   Turner Broadcasting System, Inc. v. Tracinda Corp., 175 F.R.D. 554, 556 (D. Nev. 1997);
18   see also Twin City Fire Ins. v. Employers Insurance of Wausau, 124 F.R.D. 652, 653 (D.
19   Nev. 1989).
20          Having reviewed all of the factors set forth above and after conducting a “preliminary
21   peek” of the underlying the motions, the court finds that a stay pending discovery is
22   appropriate in this case. Accordingly, Platika’s motion for stay pending ruling on the motions
23   to dismiss (ECF No. 29) is GRANTED.
24          IT IS SO ORDERED.

25          DATED: April 7, 2021
26
                                                                            __
27                                             UNITED STATES MAGISTRATE JUDGE



                                                  -2-
